COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                           NOS. 02-14-00326-CR
                                02-14-00327-CR


KEVIN ERIC ROSS                                                   APPELLANT

                                       V.

THE STATE OF TEXAS                                                     STATE


                                    ----------

     FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY
              TRIAL COURT NOS. 1373814W, 1374187W

                                   ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ----------

      We have considered “Appellant’s Motion To Withdraw Notice of Appeal.”

The motion complies with rule 42.2(a) of the rules of appellate procedure. Tex.

R. App. P. 42.2(a). No decision of this court having been delivered before we




      1
      See Tex. R. App. P. 47.4.
received this motion, we grant the motion and dismiss the appeal. See Tex. R.

App. P. 42.2(a), 43.2(f).

                                               PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 16, 2014




                                  2